Citation Nr: 1728828	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  16-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected other specified anxiety disorder prior to January 21, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1956 to November 1956.  He also had more than 20 years service in the Army National Guard of New Jersey and the Army Reserve which began in 1975. During that period, he had confirmed periods of Active Duty for Training (ACDUTRA) from June 16, 1986, to June 21, 1986, from June 28, 1986, to June 30, 1986, from July 1, 1986, to July 5, 1986, and from June 13, 1987, to June 27, 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

As a matter of background, the Veteran appealed the issue of entitlement to service connection for a psychiatric disability to the Board, which in November 2014, issued a remand so that the Veteran could be afforded a VA examination in connection with his claim.  In the May 2015 rating decision, VA granted service connection for the claim on appeal, thus rendering the initial appeal moot as the full benefit sought had been granted. The Veteran then formalized a new appeal of the disability rating assigned for that disability, which is the subject of the present appeal. 

The Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals), formalizing his claim on July 27, 2016.  On that form he clearly indicated that he did not wish to have a hearing before a member of the Board.  Regardless, the same day he also submitted a handwritten letter indicating a desire for a hearing at the RO.  On August 8, 2016, the Veteran was contacted at which time he stated that he did not wish to slow down adjudication of his claim by requesting a hearing before a Veterans Law Judge, but rather wished to discuss with the RO its handling of the claim prior to it being certified.  As such, the Board finds that the Veteran did not request a hearing before a Veterans Law Judge and therefore the matter is appropriately before the Board at this time.

In an October 2016 decision, the Board partially granted a staged increase to 
70 percent disabling effective January 21, 2016, and denied a rating in excess of 
50 percent disabling prior to that date.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (CAVC) which in a May 2017 decision vacated the October 2016 Board decision granted a Joint Motion for Partial Remand (JMR) limited to the issue of entitlement to a rating in excess of 50 percent disabling for other specified anxiety disorder prior to January 21, 2016.  It left undisturbed the staged grant to 70 percent effective as of January 21, 2016, hence the appeal issue is characterized to reflect this limited issue subject to the JMR.  The purpose of the JMR, as noted on page 3, was to direct the Board to provide adequate reasons and bases for its findings and conclusions that an initial rating in excess of 50 percent disabling is not warranted, with particular directions to the Board to fully address certain findings from the June 2014 VA examination regarding family and social issues.  

In its November 2014 remand as noted in the Introduction to its October 2016 decision, the Board found that the issue of whether new and material evidence had been submitted to reopen a claim of service connection for a heart condition had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  To date, the AOJ has yet to take action with regard to that claim, although in April 2017 the Veteran submitted a VA Form 21-0958 for a Notice of Disagreement citing his claimed heart condition, but named no dated rating action.  The RO sent a letter in April 2017 (see Legacy Document dated 4/11/17) acknowledging a receipt of an intent to file, though it is unclear what claim this refers to.  Therefore, the Board does not have jurisdiction over this matter and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to January 21, 2016, the Veteran's service-connected anxiety disorder has resulted in social impairment and reduced reliability but has not has been manifested by symptomatology resulting in occupational and social impairment, with deficiencies in most areas. 



CONCLUSION OF LAW

Prior to January 21, 2016, the criteria for a rating in excess of 50 percent for service-connected anxiety disorder percent rating for service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  Here, the Veteran submitted his initial claim for service connection of a psychiatric disability on March 30, 2011, as a fully developed claim (FDC) pursuant to VA's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA. Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ. The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ. 

Additionally, when a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify. 

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained. The RO has obtained the Veteran's private treatment records, service treatment records, VA examination reports, private medical opinions, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence.

As such, the Board will proceed to the merits of this appeal. 

II. Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's anxiety disorder, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2016).

The Veteran's anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413 (2016), which provides the rating criteria for mental health disorders. The Veteran's anxiety disorder is presently rated as 50 percent disabling from March 30, 2011.  It is the Veteran's contention that his anxiety disorder has caused more significant symptoms than the present rating compensates. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9413.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016). 

The evidence of record reflects that on May 28, 2013, a private psychiatric specialist J.P., APRN, submitted a statement which opined in favor of a link between psychiatric stress experienced during the Veteran's periods of ACDUTRA, and a coronary artery disability.  In that letter she stated that the Veteran currently experienced symptoms of anxiety and depression, including irritability, with episodes of anger and insomnia.  He ruminated persistently about feeling demoralized over the events of 1985 to 1987 and felt helpless over the psychological experiences which caused his coronary artery disease.  His symptoms cased clinically significant distress daily.  She stated that the Veteran has depression and anxiety disorders in the present day, but did not provide a specific diagnosis or give further description of the symptoms experienced. (See VBMS, Third Party Correspondence, 5/31/2013).  Additional medical opinions submitted during that period also opine in favor of a link between stress experienced during active service and a present heart disability, but did not provide any description of the Veteran's anxiety disorder. 

An October 23, 2013, letter from a private psychiatrist, L.M.E., MD, reported that the Veteran presently suffered from sleeping issues and irritability.  He ruminated about events that occurred during active service. (See VBMS, Medical Treatment Record - Non-Government Facility, 3/17/2014). 

A letter from a private psychiatric specialist, J.M.B., APRN, dated January 26, 2014, reported that the Veteran currently met the criteria for generalized anxiety disorder.  Symptoms included anxiety and depression, including irritability, with episodes of anger and insomnia.  He ruminated persistently and obsessively about feeling demoralized over the events of 1985-1987.  He reported feelings of helplessness over the psychological experienced which caused his coronary artery disease.  His symptoms caused daily distress, making normal life difficult and relaxation impossible.  He was prescribed antidepressants, which helped ameliorate his symptoms. (See VBMS, Medical Treatment Record - Non-Government Facility, 2/28/2014). 

On June 25, 2014, the Veteran was afforded a VA examination in connection with his service connection claim.  At that time, the Veteran reported anxiety attacks every couple weeks, poor sleep, anxiety, rumination, difficulty concentration, depression and irritability.  He was noted to be prescribed Zoloft by a private medical provider and also took Trazadone as needed.  He indicated the medication was helpful.  He reported panic attacks "every couple of weeks," poor sleep, anxiety, rumination, difficulty concentrating, and depression with irritability.  He also described physical symptoms often associated with anxiety, including sweaty hands, nausea and diarrhea.

He reported a history of his family having gotten along well and he remained in contact with his sister.  He was married for 44 years with a daughter and three grandchildren.  He reported friction at time with his wife but described her as a very honest and good person.  He did report recent problems in a relationship with his daughter and grandchildren but attributed these to his inability to lend money to them, rather than any of his psychiatric issues.  He indicated that this daughter was no longer speaking to him and his wife.  Socially he reported involvement in various groups such as the American Legion, and was in contact with friends from his military service as well.  He said that he spends a great deal of time working on the application and appeal for compensation and pension related to his heart condition, which he believed is due to his military service, and he worked on these matters often to the exclusion of other activities, which has contributed to family friction. 

On mental status examination, his mood was anxious, affect congruent with mood, at times tearful.  Eye contact was good.  Speech was somewhat pressured and often circumstantial, though thought process was goal-directed overall.  No unusual thought content or perceptions were noted, but the Veteran did ruminate about his concerns.  He denied suicidal ideation, intent or plan.  He was oriented to time, place and person.  Memory was grossly intact, though he did report occasionally forgetting to finish tasks around the house.  He reported difficulty concentrating when focused on concerns about his claim.  Ability to abstract was intact.  Judgment was fair.  Impulse control was reported as fair.  Symptoms experience included depressed mood; anxiety; suspiciousness; panic attacks occurring weekly or less; mild short-term memory loss; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation or mood; and difficulty in adapting to stressful circumstances.  He was cooperative, but anxiety was evident throughout the examination.  He was found competent to manage his own financial affairs.  (See VBMS, C&P Examination, 6/25/2014).  

In May 2015, an addendum etiology opinion was obtained which addressed whether the diagnosed psychiatric disability was related to active service.  No further description of the severity of the disability was given aside from a finding that the symptoms noted in the records and prior June 2014 VA examination cause clinically significant distress and have a negative impact on social and occupational functioning, evidenced by his intense focus on this claim to the exclusion of other activities, friction with family, and inability to participate in formerly enjoyable activities.  (See VBMS, C&P Examination, 5/1/2014). 

The Board finds that the weight of the relevant, competent evidence does not support a rating higher than 50 percent based on the Diagnostic Code prior to January 21, 2016.  Prior to that time, the evidence documents that the Veteran's psychiatric disability resulted in anxiety, depression, irritability, and episodes of anger and insomnia.  He reportedly had difficulty relaxing, but was deemed competent to manage his own finances.  Although some family issues were reported, these do not appear to rise to the level of social impairment resulting in deficiencies in most areas.  He generally reported a good relationship with family members such as his sister.  The estrangement between him and his daughter and her children appears to be caused by her reaction to his inability to lend money to her rather than due to his symptoms.  His description of his long-term relationship with his wife is generally favorable, with only occasional friction.  Outside of his family he was involved in social groups such as the American Legion, and was in contact with friends from his military service as well.  The main source of conflict with his family and social activities appeared to be due to his spending too much time on his VA compensation claims, although the amount of time spent was not described.  Although the May 2015 addendum described his symptoms as causing clinically significant distress and have a negative impact on social and occupational functioning, evidenced by his intense focus on this claim to the exclusion of other activities, friction with family, and inability to participate in formerly enjoyable activities, the addendum does not describe deficiencies in most areas.  

Thus, the Board finds that with due consideration to the above reported social and family issues, the Board finds the effects of the Veteran's symptoms are more nearly approximated by social impairment with reduced reliability and productivity, as opposed to deficiencies in most areas.  As far as mental status findings, some findings of anxious mood, ruminative thought, concentration and mild memory loss were documented.  This supports a finding of social impairment with reduced reliability due to symptoms such as circumstantial speech, occasional panic attacks, mild short-term memory issues, impaired judgment, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social contacts.  The Board lends the competent medical evidence from trained mental health professionals describing the effects of the service-connected anxiety disorder on his social function weighs towards occasional decrease and intermittent periods of inability to perform certain tasks.  While the Board acknowledges that the Veteran's focus on VA compensation claims cause friction and impacts his social function, the Board finds that such is contemplated by the current rating.  
See 38 C.F.R. § 4.1 (2016) ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  

In order for a 70 percent rating to be met, his symptoms would have to more nearly approximate those shown as of January 21, 2016 where in contrast to the evidence prior to this date, his symptoms had intensified and were causing significant marital issues, acrimonious relationships with friends and little to no participation in the social organizations he belonged to, in addition to a continued broken relationship with his daughter and her family.  The post January 21, 2016 records also showed increased symptoms of difficulty establishing and maintaining effective work relationships and adapting to work or work like settings and was now working almost exclusively on his compensation claims for up to six hours a day.  See June 2016 VA examination; VBMS Medical Treatment Record Non-Government Facility 1/28/16 and VBMS Medical Treatment Record Non-Government Facility 2/11/16.  Prior to January 21, 2016 his symptoms, although clearly causing occupational and social impairment with reduced reliability and productivity, had not reached the intensity shown as of January 21, 2016 where occupational and social impairment in most areas was now shown and for which a 70 percent rating has been awarded and is not subject to this appeal.   

In sum, the Board finds that prior to January 21, 2016, the Veteran's anxiety disorder resulted in reduced reliability due to symptoms such as circumstantial speech, occasional panic attacks, mild short-term memory issues, impaired judgment, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social contacts.  As such, a 50 percent rating continues to be appropriate prior to January 21, 2016.  38 C.F.R. §§ 4.7, 4.130, 
DC 9411.  The preponderance of the evidence is against a rating in excess of this rating prior to January 21, 2016.   

As such, a 50 percent rating continues to be appropriate prior to January 21, 2016.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  The preponderance of the evidence is against a rating in excess of this rating prior to January 21, 2016.   

In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule has been applied where appropriate.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

ORDER

Prior to January 21, 2016 a rating in excess of 50 percent for other specified anxiety disorder is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


